67htS
                                                  Aa &). otfl-M?                                ORIGINAL
                       i/v^mn cadiOloF CMwa/*PMfeAls



                     . i/e                                                                         AUG 13 2015

                        Tf/^§7^tOFJTtW'%                                                ~    t ^bel Acosta, Clerk
  iiii»j>l_liyi|Wliljlllt» IIHI WllMtMiWliwpM^^         Wilt IIIUS0KrmfflrfasjnfexztG
  A&ettosta, Gier^                                                      C.ttmr4ttza&tA
                                                                                 7I&

                                                                                        fmS* 7801+

0M£/u^mfrfe&esi&
        jBseAmtVti^ymflmteG/m cciksefs
             mmmm*>m*mmmmm*'im




jMa/ffrtirftfilfoier                 Mi feyw/%)JtfkeS



cJlJ«




          *U>.fi. M fiPfieaf          m>

                                      MkG MmDM/ktt

  Q$t                     *#&£ OFG0A3&AS
                     •^WBB*WW»BW«W»W»|I1WPP»WI'I .11 ,,a,„cJ.,,l.',llHHI II.I..nil) I opjwi.'i'.:"




 mm'tt/j/znftie roorm /=//idtm*/wsr*
-it* ftQ^jfii^yfcurM. OdfeStifafSA. /feifflAfltifo


                                                                                                      +£$&>/?
^^mi/MDfse &vtf/£b(/$fr §j/mrb/[/fb/RL /iwfeupff&E
   'r&uj&            . liiTi   'nil'''   'iii imm i. i «...'/   -' •'-   r"T-irn ' 'i iiimllliiinniim.




                                                                                                         3
                                                                                                         f
                                                                                                         9

     J2m
                                                                                                        %
m                                                                                                       ell
*\
     to

      £#




                                                                                                Wftd,
           -4$7&3J&W,£30~&fk




                                        M
, ^   „„ ?mr^™«toK^
                  YMwt




                 mm


       1